DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-5 are currently being examined.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claim 1 recites limitations that contain one or more of the phrases “the content data”, “items”, and “the bin”.  These phrases each lack a proper antecedent basis that render the claim indefinite.  With respect to “the bin”, that phrase is also ambiguous because it is preceded in another limitation by “a bin of the plurality of bins”.
Claim 4 recites limitations that contain the word or phrase “extract data” or “the product”.  The phrases each lack a proper antecedent basis that render the claim indefinite.  With respect to the phrase “extract data”, that phrase is also ambiguous data” the limitation refers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al (US Patent No. 5,164,905).
With respect to independent Claim 1, Baker et al discloses the limitations of independent Claim 1 as follows:
A system comprising:	   
a processor to:  (See Pars. 0006, 0007, 0048; Fig. 2; Ref. Numerals 250(processor), 260(computer)
receive optical data associated with a waste product;  (See Pars. 0006, 0022-0024, 0027, 0031, 0032, 0039-0041, 0048; Figs, 1, 2; Ref. Numerals 200,200',200"(waste product), 241(optical sensor), "defining characteristic"(optical data)
determine composition data associated with the waste product based on the received optical data;  (See Pars. 0006, 0022-0024, 0027, 0031, 0032, 0039-0041, 0048; Figs, 1, 2; Ref. Numerals 200,200',200"(waste product), 241(optical sensor), 261(composition data file), "defining characteristic"(optical data),"information"(composition data)
determine a bin of a plurality of bins based on the content data,	(See Pars. 0022-0024, 0085, 0090-0092; Figs. 8A, 8B; Ref. Numerals 801(bins)
each bin of the plurality of bins to store items having similar compositions;	(See Pars. 0022, 0085, 0090-0092; Figs. 8A, 8B; Ref. Numerals 801(bins)
sort the waste product into the bin.  	(See Pars. 0058,0059, 0063, 0064, 0068, 0085, 0090-0092; Figs. 1, 2; Ref. Numerals 265A-265D(sorting mechanism), 801bins), Block 180

With respect to Claim 2, which depends from independent claim 1, Baker et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Baker et al discloses as follows:
The system of claim 1, further comprising one or more optical sensors coupled to the processor,	(See Pars. 0006, 0023, 0024, 0027, 0031, 0032, 0039-0041, 0048; Figs, 1, 2; Ref. Numerals 250(processor), 260(computer), 241(optical sensor), "defining characteristic"(optical data)
the one or more optical sensors to determine the optical data associated with the waste product.  (See Pars. 0006, 0023, 0024, 0027, 0031, 0032, 0039-0041, 0048; Figs, 1, 2; Ref. Numerals 200,200',200"(waste product), 241(optical sensor), 250(processor), 260(computer), "defining characteristic"(optical data)

With respect to Claim 4, which depends from independent claim 1, Baker et al teaches all of the limitations of Claim 1, which are incorporated herein by reference.  With respect to Claim 4, Baker et al discloses:
The system of claim 1, wherein the processor is configured to:
extract data from the optical data;  (See Pars. 0006, 007, 0022-0024, 0027, 0031, 0032, 0039-0041, 0048; Figs, 1, 2; Ref. Numerals 241(optical sensor), 250(processor), 260(computer), 261(composition data file), "defining characteristic"(optical data), "information"(composition data, or data)  and
automatically identify the product based on the extracted data; (See Pars. 0006, 0007, 0022-0024, 0027, 0031, 0032, 0039-0041, 0048; Figs, 1, 2; Ref. Numerals 241(optical sensor), 261(composition data file), "defining characteristic"(optical data), "information"(composition data)
automatically determine the composition data from one or more data sources.  (See Pars. 0006, 0007, 0022-0024, 0027, 0031, 0032, 0039-0041, 0048; Figs, 1, 2; Ref. Numerals 200,200',200"(waste product), 241(optical sensor), 261(composition data file), "defining characteristic"(optical data), "information"(composition data)

With respect to Claim 5, which depends from independent claim 1, Baker et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 5, Baker et al discloses:
The system of claim 1, further comprising:
a communications interface coupled to the processor and configured to communicate with a destination device through a network; (See Pars. 0103, 0104, 0117; Fig. 10, Ref. Numerals 250(processor), 260(computer), 1020(network), GUI(destination device)  and
wherein the processor is configured to:	
generate an interface including information related to one or more of the optical data, the composition data, and the bin; and	(See Pars. 0006, 
provide the interface to the destination device, the interface accessible by an operator to review the information. (See Pars. 0006, 0007, 0048, 0103, 0104, 0117; Figs. 1, 2, 10; Ref. Numerals 250(processor), 260(computer), 1020(network), GUI(destination device)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al, in view of Koistinen et al (US Patent No. 10,464,105). 
With respect to Claim 3, which depends from independent claim 1, 
A software management system as in Claim 1, wherein; each stack as a whole has a single category  (See Col. 26, Lines 21-47; Fig. 34; Ref. Numerals 209(carrier), "product/process group"(category)
Baker et al does not disclose the limitations related to having a scale to measure the weight of the waste products.  It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Baker et al with the teachings of Koistinen et al to include a weighing device in the system in order to determine a weight of the waste products as they are introduced into the processing system for tracking or any other purpose.  A person with skill in the art would be motivated to incorporate the teachings of Koistinen et al because they are a known work in the same field of endeavor (ie, obtaining a weight of waste products as they are being loaded on a conveyor) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        February 12, 2021